[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                   FILED
                       ________________________
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                               No. 05-10528                    March 8, 2006
                         ________________________          THOMAS K. KAHN
                                                                CLERK
                 D. C. Docket No. 03-00325-CV-FTM-33-DNF

LASHARON MATTHEWS,

                                                              Plaintiff-Appellant,

                                     versus

TALCON, INC., a Texas corporation authorized to
do business in Florida, AERIAL & UNDERGROUND
TELECOMMUNICATIONS, INC., a Texas
corporation authorized to do business in Florida,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (March 8, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and FAY, Circuit Judges.

PER CURIAM:

     Under the particular circumstances of this case, we cannot conclude that the
attorney’s signature on the charge is sufficient; nor can we conclude that this

potentially technical deficiency has been cured in this case.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          2